Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Universal Power Group, Inc. (the Company) on Form 10-Q for the quarter ended March 31, 2009 as filed with the Securities and Exchange Commission (SEC) on the date hereof (the Report), I, Ian Edmonds, Interim President, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement has been provided to the Company and will be retained by the Company and furnished to the SEC or its staff upon request. Dated: May 15, 2009 /s/ Ian Edmonds Ian Edmonds Interim President, Chief Executive Officer and Chief Financial Officer (Principal Executive and Financial Officer)
